ON REHEARING
1GREMILLION, Judge.
The plaintiffs-appellees, Debra and James Jackson, have applied for rehearing on the issue of judicial interest. We grant rehearing to address that issue. In our original opinion in this matter, Jackson v. Rubicon, 02-1156 (La.App. 3 Cir. 4/2/03), 844 So.2d 394, we declined to address the issue of judicial interest pursuant to La. Code Civ.P. art. 2133, because the Jack-sons failed to file an answer to Rubicon’s appeal.
On rehearing, the Jacksons urge that they timely filed an answer and are entitled to judicial interest. In our previous examination of this issue, the record was devoid of any answer by the Jacksons. However, the record has now been supplemented with the Jacksons’ timely filed answer of July 26, 2002. Therefore, we find that legal interest from the date of judicial demand is properly due the Jacksons pursuant to La.Civ.Code art. 2000, La.Code Civ.P. art. 1921, and La.R.S. 13:4203.
*400REHEARING GRANTED, JUDGMENT RENDERED.